      Case 4:04-cr-00150 Document 570 Filed on 03/22/21 in TXSD Page 1 of 9
                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                               March 22, 2021
                      UNITED STATES DISTRICT COURT
                                                                             Nathan Ochsner, Clerk
                       SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

UNITED STATES OF AMERICA                   §
                                           §
vs.                                        §    CRIMINAL NO. 4:04-CR-0150-02
                                           §
JOSE MARLON IBARRA-ZELAYA                  §
                                           §
                                           §


                         MEMORANDUM AND ORDER

       The defendant, Jose Marlon Ibarra-Zelaya (BOP #29343-179), is presently

serving a 292-month prison sentence that he received as the result of his conviction

for offenses related to alien smuggling and hostage taking. Citing his health and

concerns about the COVID-19 pandemic, the defendant has now filed a motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i) [Doc. # 566].                The

government opposes the request, arguing that the defendant does not meet the

criteria for relief [Doc. # 568]. After considering all of the parties’ submissions, the

defendant’s motion will be denied for the reasons explained below.

I.     BACKGROUND

       A federal grand jury returned a superseding indictment against the defendant

and seven others, charging them with multiple counts of alien smuggling and hostage

taking [Doc. # 108, at 1-8]. After a jury found the defendant guilty as charged [Doc.

# 168], the Court sentenced him to serve a total of 292 months’ imprisonment on
      Case 4:04-cr-00150 Document 570 Filed on 03/22/21 in TXSD Page 2 of 9




February 10, 2005 [Doc. # 222, at 3]. The conviction and sentence were affirmed

on direct appeal. See United States v. Ibarra-Zelaya, et al., 465 F.3d 596 (5th Cir.

2006). Subsequently, this Court denied the defendant’s motion to vacate, set aside,

or correct sentence under 28 U.S.C. § 2255 [Doc. # 427].

       On November 23, 2020, the defendant submitted an administrative request for

compassionate release from prison to the warden at the Federal Correctional

Institution in Edgefield, South Carolina (“FCI-Edgefield”) [Doc. # 566, at 9], where

he remains in custody. See United States Bureau of Prisons website, available at:

https://www.bop.gov/inmateloc/ (last visited March 19, 2021). On March 2, 2021,

the Court received the defendant’s motion for compassionate release from prison

under 18 U.S.C. § 3582(c)(1)(A)(i), which asserts that he is at increased risk for

death or serious illness due to COVID-19 because he is HIV positive [Doc. # 566,

at 2, 5].

II.    DISCUSSION

       A.    Reductions in Sentence under 18 U.S.C. § 3582(c)(1)(A)

       A district court is authorized to modify a term of imprisonment for

compassionate reasons under 18 U.S.C. § 3582(c)(1)(A), as amended by the First

Step Act of 2018, Pub. L. 115-391, Title VI, § 603(b), 132 Stat. 5194, 5239-41 (Dec.

21, 2018), upon motion of the Director of the BOP “or upon motion of the defendant

after the defendant has fully exhausted all administrative rights to appeal,” if the
                                         2
     Case 4:04-cr-00150 Document 570 Filed on 03/22/21 in TXSD Page 3 of 9




court finds that:

         i.   “extraordinary and compelling reasons warrant a reduction;” or

        ii.   the defendant is at least 70 years of age, has served at least 30
              years in prison, and “a determination has been made by the
              Director of the BOP that the defendant is not a danger to the
              safety of any other person or the community[.]”

18 U.S.C. § 3582(c)(1)(A). The government acknowledges that the defendant

complied with the exhaustion requirement by pursuing an administrative request for

release before seeking relief in federal court [Doc. # 568, at 1]. The Court therefore

will consider whether he demonstrates that there are “extraordinary and compelling

reasons” to grant his release.

      Any reduction under § 3582(c)(1)(A) must comply with the applicable policy

statement articulated by the United States Sentencing Commission. See U.S.S.G. §

1B1.13 (U.S. Sentencing Comm’n 2018) (reflecting the applicable policy statement

on reductions to a term of imprisonment under 18 U.S.C. § 3582(c)(1)(A)). If

“extraordinary and compelling reasons” are found to exist, the policy statement

found in U.S.S.G. § 1B1.13(2) authorizes early release only if the court finds that

the defendant “is not a danger to the safety of any other person or the community, as

provided in 18 U.S.C. § 3142(g).” Decisions about whether to grant or deny a

motion for compassionate release under § 3582(c)(1)(A) are discretionary,

depending on the reviewing court’s consideration of the applicable policy statement

                                          3
    Case 4:04-cr-00150 Document 570 Filed on 03/22/21 in TXSD Page 4 of 9




and other sentencing factors found in 18 U.S.C. § 3553(a). See United States v.

Chambliss, 948 F.3d 691, 693 (5th Cir. 2020).

      B.     The Defendant is Not Entitled to Relief

      The Court has examined all of the pleadings and exhibits provided by the

parties and concludes that the defendant does not show that extraordinary and

compelling reasons are present or that he meets the criteria for compassionate release

under 18 U.S.C. § 3582(c)(1)(A)(i). The current policy statement reflects that

consideration for release is limited to the following circumstances:

           A. Medical Condition of the Defendant. —

                i.   The defendant is suffering from a terminal illness (i.e., a
                     serious and advanced illness with an end of life trajectory).
                     A specific prognosis of life expectancy (i.e., a probability
                     of death within a specific time period) is not required.
                     Examples include metastatic solid-tumor cancer,
                     amyotrophic lateral sclerosis (ALS), end-stage organ
                     disease, and advanced dementia.

               ii.   The defendant is —

                       I.   suffering from a serious physical or medical
                            condition,

                      II.   suffering from a serious functional or cognitive
                            impairment, or

                     III.   experiencing deteriorating physical or mental health
                            because of the aging process,

                     that substantially diminishes the ability of the defendant to
                     provide self-care within the environment of a correctional
                                            4
    Case 4:04-cr-00150 Document 570 Filed on 03/22/21 in TXSD Page 5 of 9




                    facility and from which he or she is not expected to
                    recover.

          B. Age of the Defendant. — The defendant (i) is at least 65 years
             old; (ii) is experiencing a serious deterioration in physical or
             mental health because of the aging process; and (iii) has served
             at least 10 years or 75 percent of his or her term of imprisonment,
             whichever is less.

          C. Family Circumstances.

               i.   The death or incapacitation of the caregiver of the
                    defendant’s minor child or minor children.

              ii.   The incapacitation of the defendant’s spouse or registered
                    partner when the defendant would be the only available
                    caregiver for the spouse or registered partner.

          D. Other Reasons. — As determined by the Director of the Bureau
             of Prisons, there exists in the defendant’s case an extraordinary
             and compelling reason other than, or in combination with, the
             reasons described in subdivisions (A) through (C).

U.S. SENTENCING GUIDELINE MANUAL § 1B1.13, cmt. n. 1 (U.S. Sentencing

Comm’n 2018).

      The defendant seeks release from prison on the grounds that he has tested

positive for the HIV virus and, as a result, he is more vulnerable to serious illness or

death due to the COVID-19 pandemic [Doc. # 566, at 2, 5]. The government

provides medical records showing that the defendant is a 43-year-old inmate who

has HIV, but that he remains asymptomatic and has no history of any HIV-related

illness [Doc. # 568-2, at 3]. He is currently in good health while receiving regular

                                           5
    Case 4:04-cr-00150 Document 570 Filed on 03/22/21 in TXSD Page 6 of 9




monitoring and treatment with anti-viral medication [Id. at 3-5, 9, 15-17, 24-27, 29,

31, 40, 47, 65, 75, 91]. The defendant also suffers from recurrent major depression,

but this condition is also treated with medication and regular mental health

monitoring [Doc. # 568-2, at 3, 31-34, 63-64].

      The defendant does not demonstrate that he is suffering from a terminal illness

or that he is over the age of 65 and suffers from a serious condition that substantially

diminishes his ability to provide self-care within the correctional setting. See

U.S.S.G. § 1B1.13, cmt. n.1(A)-(B). He does not otherwise establish extenuating

family circumstances or that other reasons warrant relief. See id. § 1B1.13, cmt.

n.1(C)-(D). Because the defendant does not show that he fits within any of the

categories found in U.S.S.G. § 1B1.13 cmt. n.1, he fails to establish an extraordinary

or compelling basis for compassionate release. See United States v. Rivas, 833 F.

App’x 556, 558-60 (5th Cir. Nov. 2, 2020) (per curiam) (discussing the factors in

the policy statement found in in U.S.S.G. § 1B1.13 cmt. n.1 (A)-(D) and concluding

that the defendant failed to show that any applied).

      To the extent that the defendant expresses concern about contracting COVID-

19 while incarcerated, the government has provided information showing that the

BOP has taken numerous steps to stop the virus’s spread within the prison

environment [Doc. # 568, at 10-13]. Publicly available information from the BOP

confirms that efforts are underway to vaccinate the entire federal prison population
                                           6
    Case 4:04-cr-00150 Document 570 Filed on 03/22/21 in TXSD Page 7 of 9




and prison staff.    See United States Bureau of Prisons website, available at:

http://bop.gov/coronavirus (last visited March 19, 2021) (indicating that there are

125,371 federal inmates held in BOP-managed institutions and that there have been

85,200 doses of the vaccine administered to date). This information further reflects

that there are currently no reported positive cases of COVID-19 among the inmate

population at FCI-Edgefield, where the defendant is confined. The defendant does

not allege specific facts showing that he is at serious risk and medical records

provided by the government confirm that he has tested negative for COVID-19 [Doc.

# 568-2, at 61, 73, 81-82]. The Fifth Circuit has held that fear of COVID-19,

standing alone, does not warrant compassionate release. See United States v.

Thompson, 984 F.3d 431, 435 (5th Cir. 2021); see also United States v. Raia, 954

F.3d 594, 597 (3d Cir. 2020) (observing that “the mere existence of COVID-19 in

society and the possibility that it may spread to a particular prison alone cannot

independently justify compassionate release, especially considering BOP’s statutory

role, and its extensive and professional efforts to curtail the virus’s spread”).

      In addition to the policy statement that governs requests for compassionate

release, the Court has also carefully reviewed the record in this criminal case. The

government notes that the underlying offense, which was described in the Fifth

Circuit opinion that affirmed the conviction, involved the use of firearms and

violence as a means to hold multiple victims for ransom after smuggling them across
                                           7
    Case 4:04-cr-00150 Document 570 Filed on 03/22/21 in TXSD Page 8 of 9




the border [Doc. # 568, at 1-4, 16]. See United States v. Ibarra-Zelaya, et al., 465

F.3d 596, 600-02 (5th Cir. 2006). The defendant also has a record of misconduct

while in prison, including offenses for possessing a dangerous weapon, assault, and

fighting with other inmates [Doc. # 568-3, at 1-5]. The defendant does not provide

evidence or allege facts showing that he “is not a danger to the safety of any other

person or to the community,” as provided in 18 U.S.C. § 3142(g). A reduction in

sentence is not warranted under these circumstances. See Chambliss, 948 F.3d at

694 (affirming the denial of compassionate release for an inmate suffering from

terminal cancer who had committed a violent offense); United States v. Barnes, No.

3:13-cr-38, 2020 WL 5437738, at *2 (S.D. Miss. Sept. 10, 2020) (Compassionate

release “is not and does not apply to those who present a danger of . . . harm to the

community.”).

      Based on its review of the entire record, the Court finds that a balance of the

sentencing factors found in 18 U.S.C. § 3553(a) do not support a reduction in

sentence because his release would result in a sentence that does not reflect the

seriousness of his offense, promote respect for the law, provide just punishment, or

deter criminal conduct while protecting the public from further crimes. After

considering the entire record in this case and weighing all of the relevant factors, the

Court concludes that the defendant is not entitled to release for compassionate

reasons under 18 U.S.C. § 3582(c)(1)(A). Therefore, his motion will be denied.
                                           8
       Case 4:04-cr-00150 Document 570 Filed on 03/22/21 in TXSD Page 9 of 9




III.    CONCLUSION AND ORDER

        Accordingly, it is ORDERED that motion for a reduction in sentence

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) filed by Jose Marlon Ibarra-Zelaya [Doc.

# 566] is DENIED.

        The Clerk will provide a copy of this order to the parties of record.

                                       March 22
        SIGNED at Houston, Texas on _____________________________, 2021.



                                  _______________________________________
                                            NANCY F. ATLAS
                                  SENIOR UNITED STATES DISTRICT JUDGE

                                              NAN Y F. ATLAS
                                     SENIOR UNI   STATES DISTRICT JUDGE




                                           9
